Case 1:19-cv-23131-RNS Document 75 Entered on FLSD Docket 02/15/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                          CASE NO.: 1:19-CV-23131-SCOLA/LOUIS

   EQUAL EMPLOYMENT OPPORTUNITY
   COMMISSION,

          Plaintiff,

   and

   LOUISE DAVIDSON-SCHMICH,

          Intervenor-Plaintiff,

   v.

   UNIVERSITY OF MIAMI,

         Defendant.
   _____________________________________/

          NOTICE OF FILING PROPOSED ORDER SCHEDULING MEDIATION

         Plaintiff, Equal Employment Opportunity Commission (the “EEOC’); Intervenor-Plaintiff,

  Louise Davidson-Schmich (“Dr. Davidson-Schmich”); and Defendant, University of Miami (the

  “University”), by and through their undersigned counsel and pursuant to the Court’s Orders (D.E.

  19; D.E. 71), hereby file a proposed Order Scheduling Mediation, attached hereto.
Case 1:19-cv-23131-RNS Document 75 Entered on FLSD Docket 02/15/2021 Page 2 of 2




                      Respectfully submitted this 15th day of February, 2021,

   U.S. Equal Employment Opportunity                     Isicoff Ragatz
   Commission, Miami District Office                     601 Brickell Key Drive, Suite 750
   Miami Tower                                           Miami, Florida 33131
   100 SE 2nd Street, Suite 1500                         Tel.: (305) 373-3232
   Miami, Florida 33131                                  Fax: (305) 373-3233
   Tel.: (305) 808-1753
   Fax: (305) 808-1835                                   By: /s/ Christopher M. Yannuzzi
                                                                 Eric D. Isicoff
   By: /s/ Ana Consuelo Martinez                                 Florida Bar No. 372201
           Beatriz Biscardi Andre                                Isicoff@irlaw.com
           Special S.D. Fla. ID: A5501597                        Teresa Ragatz
           beatriz.andre@eeoc.gov                                Florida Bar No. 545170
           Ana Consuelo Martinez                                 Ragatz@irlaw.com
           Florida Bar No. 110394                                Christopher M. Yannuzzi
           ana.martinez@eeoc.gov                                 Florida Bar No. 92166
                                                                 Yannuzzi@irlaw.com
   Counsel for Plaintiff, Equal Employment
   Opportunity Commission                                Counsel for Defendant, University of Miami

   Amlong & Amlong, P.A.
   500 Northeast Fourth Street
   Fort Lauderdale, Florida 33138
   Tel.: (954) 462-1983
   Fax: (954) 523-3192

   By: /s/ Karen Coolman Amlong
           Karen Coolman Amlong
           Florida Bar No. 275565
           KAmlong@TheAmlongFirm.com
           Patricia L. Willis
           Florida Bar No. 294410
           PWillis@TheAmlongFirm.com

   Counsel for Intervenor-Plaintiff,        Louise
   Davidson-Schmich




                                                     2
